Citation Nr: 1715451	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to January 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter in July 2014.


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by, at worst, Level XI hearing loss in the right ear, and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R.     § 3.159(b) (2016).

This appeal, however, arises from the initial award of service connection.  In cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (§ 5103(a) notice is no longer required after service connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, statements from the Veteran, and VA examination reports  have been associated with the claims file. Additionally, the Veteran has not identified any records that have not been requested or obtained.

Additionally, the Veteran has not alleged, and the record does not suggest, a worsening of the Veteran's condition since July 2014, and a new examination is not warranted due to the passage of time.  As such, a new examination is not necessary.

Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the Veteran is required.

Merits of the claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2016).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Veteran was afforded a VA audiological examination in June 2009 in which pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105+
105+
105+
105
LEFT
16
20
20
15
40

Pure tone averages were 105 decibels in the right ear and 23.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 100 percent in the left ear.

Applying the results of the June 2009 VA examination, the Veteran's right ear meets the criteria for exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  In evaluating the results under both Table VI and Table VIA of 38 C.F.R. § 4.86, the Veteran's right ear yields a finding of Level XI hearing loss in the right ear.  Meanwhile, the Veteran's left ear is evaluated under Table VI in 38 C.F.R. § 4.85, as the left ear does not meet the criteria for exceptional pattern of hearing loss.  Applying the results from the same examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level XI in one ear and Level I in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. §§  4.85, 4.86.

The Veteran was afforded a second VA audiological examination in July 2014, during which he reported having to use a headset for his left ear, difficulty localizing where sounds derive, having to position himself on the right side "of anything [the Veteran has] to pay attention to," and an inability to talk on the phone while simultaneously talking to others.  Pure tone thresholds in this most recent examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
15
15
25
25
35

Pure tone averages were 105+ decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 96 percent in the left ear.

Applying the results of the July 2014 VA examination, the Veteran's right ear again meets the criteria for exceptional pattern of hearing loss under 38 C.F.R. § 4.86.  In evaluating the results under both Table VI and Table VIA of 38 C.F.R. § 4.86, the Veteran's right ear again yields a finding of Level XI hearing loss in the right ear.  Meanwhile, the Veteran's left ear is evaluated under Table VI in 38 C.F.R. § 4.85, as the left ear does not meet the criteria for exceptional pattern of hearing loss.  Applying the results from the same examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  As stated above, where hearing loss is at Level XI in one ear and Level I in the other, a 10 percent rating is assigned under Table VII.  38 C.F.R. §§  4.85, 4.86.

The foregoing VA examinations were conducted in accordance with 38 C.F.R.        § 4.85(b) & (c) to include providing an adequate description of the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, these examinations are highly probative.

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing others both in-person and over the telephone, and having to wear a mechanical device.  Yet, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the findings on examination are more probative than lay contentions as to the extent of the Veteran's hearing loss.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

The Board finds that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  52 Fed. Reg. 17607 (1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to the rating schedule provisions.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new provisions were intended to rate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in the field.

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes and compensates the Veteran's disability level and symptomatology.  The Veteran has provided statements to the VA examiner that he has difficulty localizing sounds, and has trouble understanding people who are not to his left.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  The examinations measured the speech recognition scores and pure tone threshold averages.  The rating criteria measure the difficulty hearing and thus consider that contention.  The evidence does not show frequent hospitalization or a level of interference that rises to marked, due to the hearing loss.  Moreover, the rating criteria envision a diminution in the ability to communicate, and decreased effectiveness of communication.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

As a final matter, the Veteran has not contended that his hearing loss renders him unemployable.  Thus, entitlement to a total disability rating based upon individual unemployability (TDIU) due to bilateral hearing loss is not raised by the record, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is necessary.

In summary, the most probative evidence of record fails to demonstrate that a rating in excess of 10 percent is warranted for the Veteran's service-connected bilateral hearing loss at any time during the appeal period.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


